Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 20, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

  155872-4                                                                                                 Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  LEVERT LYONS,                                                                                           Kurtis T. Wilder
           Plaintiff-Appellee,                                                                      Elizabeth T. Clement,
                                                                                                                     Justices
  v                                                                SC: 155872-4
                                                                   COA: 329584, 329597, 329607
                                                                   Wayne CC: 15-001381-NM
  SCOTT C. KINSEL, JEFFREY D. HUNT, MOORE
  LANDREY, LLP, TARA J. WILLIAMS, and LAW
  OFFICES OF JAMES SCOTT FARRIN,
             Defendants-Appellees,
  and
  JOHN P. COWART,
            Defendant-Appellant,
  and
  ETHAN L. SHAW, SHAW COWART, LLP, J.
  THOMAS RHODES, III, FILEMON B. VELA, JR.,
  RHODES & VELA, GORDON T. CAREY, JR.,
  and GORDON T. CAREY, JR., PC,
             Defendants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the April 25, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 20, 2017
         t1213
                                                                              Clerk